Case 2:18-cv-00521-RWS-RSP Document 28 Filed 07/03/19 Page 1 of 6 PageID #: 243



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

     MONUMENT PEAK VENTURES, LLC,

                  Plaintiff,
           v.                                              Civil Action: 2:18-cv-00521-RWS-RSP

     HMD GLOBAL OY,

                  Defendant.


                     DOCKET CONTROL ORDER FOR PATENT CASES


         In accordance with the scheduling conference held in this case, it is hereby ORDERED

 that the following schedule of deadlines is in effect until further order of this Court:

     October 19, 2020          *Jury Selection - 9:00 a.m. in Marshall, Texas before Judge Robert
                               Schroeder, III

     September 23, 2020        *Pretrial Conference - 9:00 a.m. in Marshall, Texas before Judge
                               Roy Payne

     September 8, 2020         *Notify Deputy Clerk in Charge regarding the date and time by which
                               juror questionnaires shall be presented to accompany by jury
                               summons if the Parties desire to avail themselves the benefit of using
                               juror questionnaires1

     September 8, 2020         *Notify Court of Agreements Reached During Meet and Confer

                               The parties are ordered to meet and confer on any outstanding
                               objections or motions in limine. The parties shall advise the Court of
                               any agreements reached no later than 1:00 p.m. three (3) business
                               days before the pretrial conference.

     September 8, 2020         *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
                               Proposed Verdict Form, Responses to Motions in Limine, Updated
                               Exhibit Lists, Updated Witness Lists, and Updated Deposition
                               Designations


 1
   The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
 in Advance of Voir Dire.


                                                   1
Case 2:18-cv-00521-RWS-RSP Document 28 Filed 07/03/19 Page 2 of 6 PageID #: 244




     August 31, 2020          *File Notice of Request for Daily Transcript or Real Time Reporting.


                              If a daily transcript or real time reporting of court proceedings is
                              requested for trial, the party or parties making said request shall file
                              a notice with the Court and e-mail the Court Reporter, Shelly Holmes,
                              at shelly_holmes@txed.uscourts.gov.
     August 24, 2020          File Motions in Limine


                              The parties shall limit their motions in limine to issues that if
                              improperly introduced at trial would be so prejudicial that the Court
                              could not alleviate the prejudice by giving appropriate instructions to
                              the jury.
     August 24, 2020          Serve Objections to Rebuttal Pretrial Disclosures




     August 10, 2020          Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial
                              Disclosures



     August 3, 2020           Serve Pretrial Disclosures (Witness List, Deposition Designations,
                              and Exhibit List) by the Party with the Burden of Proof



     July 27, 2020            *Response to Dispositive Motions (including Daubert Motions).
                              Responses to dispositive motions that were filed prior to the
                              dispositive motion deadline, including Daubert Motions, shall be due
                              in accordance with Local Rule CV-7(e), not to exceed the deadline as
                              set forth in this Docket Control Order.2 Motions for Summary
                              Judgment shall comply with Local Rule CV-56.
     July 13, 2020            *File Motions to Strike Expert Testimony (including Daubert
                              Motions)
                              No motion to strike expert testimony (including a Daubert motion)
                              may be filed after this date without leave of the Court.

 2
   The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure
 to oppose a motion in the manner prescribed herein creates a presumption that that party does not
 controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
 If the deadline under Local Rule CV 7(e) exceeds that deadline for Response to Dispositive
 Motions, the deadline for Response to Dispositive Motions controls.


                                                 2
Case 2:18-cv-00521-RWS-RSP Document 28 Filed 07/03/19 Page 3 of 6 PageID #: 245




   July 13, 2020        *File Dispositive Motions


                        No dispositive motion may be filed after this date without leave of the
                        Court.


                        Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                        Motions to extend page limits will only be granted in exceptional
                        circumstances.   Exceptional circumstances require more than
                        agreement between the parties.


   July 13, 2020        Deadline to Complete Expert Discovery

   June 22, 2020        Serve Disclosures for Rebuttal Expert Witnesses

   June 1, 2020         Deadline to Complete Fact Discovery and File Motions to
                        Compel Discovery

   June 1, 2020         Serve Disclosures for Expert Witnesses by the Party with the
                        Burden of Proof

   April 21, 2020       Deadline to Complete Mediation

                        The parties are responsible for ensuring that a mediation report is
                        filed no later than 5 days after the conclusion of mediation.

   April 14, 2020       Comply with P.R. 3-7 (Opinion of Counsel Defenses)

   March 24, 2020       *Claim Construction Hearing- 9:00 a.m. in Marshall, Texas
                        before Judge Roy Payne

   March 10, 2020       *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)

   March 3, 2020        *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)

   February 25, 2020    Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)

   February 11, 2020    Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and
                        Submit Technical Tutorials (if any)

                        Good cause must be shown to submit technical tutorials after the
                        deadline to comply with P.R. 4-5(a).




                                           3
Case 2:18-cv-00521-RWS-RSP Document 28 Filed 07/03/19 Page 4 of 6 PageID #: 246




   February 11, 2020    Deadline to Substantially Complete Document Production and
                        Exchange Privilege Logs


                        Counsel are expected to make good faith efforts to produce all
                        required documents as soon as they are available and not wait
                        until the substantial completion deadline.
   January 28, 2020     Comply with P.R. 4-4 (Deadline to Complete Claim Construction
                        Discovery)


   January 21, 2020     File Response to Amended Pleadings


   January 7, 2020      *File Amended Pleadings


                        It is not necessary to seek leave of Court to amend pleadings prior
                        to this deadline unless the amendment seeks to assert additional
                        patents.
   December 31, 2019    Comply with P.R. 4-3 (Joint Claim Construction Statement)


   December 10, 2019    Comply with P.R. 4-2 (Exchange Preliminary Claim
                        Constructions)


   November 19, 2019    Comply with P.R. 4-1 (Exchange Proposed Claim Terms)



   July 24, 2019        Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)



   July 3, 2019         *File Proposed Protective Order and Comply with Paragraphs 1
                        & 3 of the Discovery Order (Initial and Additional Disclosures)


                        The Proposed Protective Order shall be filed as a separate motion
                        with the caption indicating whether or not the proposed order is
                        opposed in any part.




                                          4
Case 2:18-cv-00521-RWS-RSP Document 28 Filed 07/03/19 Page 5 of 6 PageID #: 247




   June 26, 2019             *File Proposed Docket Control Order and Proposed Discovery
                             Order


                             The Proposed Docket Control Order and Proposed Discovery
                             Order shall be filed as separate motions with the caption
                             indicating whether or not the proposed order is opposed in any
                             part.
   June 19, 2019             Join Additional Parties


   June 24, 2019             *File Notice of Mediator


   May 29, 2019              Comply with P.R. 3-1 & 3-2 (Infringement Contentions)



  (*) indicates a deadline that cannot be changed without showing good cause. Good
  cause is not shown merely by indicating that the parties agree that the deadline should
  be changed.

                               ADDITIONAL REQUIREMENTS

         Notice of Mediator: The parties are to jointly file a notice that identifies the agreed
  upon mediator or indicates that no agreement was reached. If the parties do not reach an
  agreement, the Court will appoint a mediator. The parties should not file a list of mediators
  to be considered by the Court.
          Summary Judgment Motions, Motions to Strike Expert Testimony, and
  Daubert Motions: For each motion, the moving party shall provide the Court with two (2)
  hard copies of the completed briefing (opening motion, response, reply, and if applicable,
  sur-reply), excluding exhibits, in D-three-ring binders, appropriately tabbed. All documents
  shall be single-sided and must include the CM/ECF header. These copies shall be delivered
  to the Court within three (3) business days after briefing has completed. For expert-related
  motions, complete digital copies of the relevant expert report(s) and accompanying exhibits
  shall submitted on a single flash drive to the Court. Complete digital copies of the expert
  report(s) shall be delivered to the Court no later than the dispositive motion deadline.
         Indefiniteness: In lieu of early motions for summary judgment, the parties are
  directed to include any arguments related to the issue of indefiniteness in their Markman
  briefing, subject to the local rules' normal page limits.

         Motions for Continuance: The following excuses will not warrant a continuance
  nor justify a failure to comply with the discovery deadline:




                                                5
Case 2:18-cv-00521-RWS-RSP Document 28 Filed 07/03/19 Page 6 of 6 PageID #: 248




     (a)    The fact that there are motions for summary judgment or motions to dismiss
            pending;


     (b)    The fact that one or more of the attorneys is set for trial in another court on the same
            day, unless the other setting was made prior to the date of this order or was made as
            a special provision for the parties in the other case;

 .
     (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate
            that it was impossible to complete discovery despite their good faith effort to do so.

             Amendments to the Docket Control Order ("DCO"): Any motion to alter any
     date on the DCO shall take the form of a motion to amend the DCO. The motion to amend
     the DCO shall include a proposed order that lists all of the remaining dates in one column
     (as above) and the proposed changes to each date in an additional adjacent column (if there
     is no change for a date the proposed date column should remain blank or indicate that it is
     unchanged). In other words, the DCO in the proposed order should be complete such that
     one can clearly see all the remaining deadlines and the changes, if any, to those deadlines,
     rather than needing to also refer to an earlier version of the DCO.


           Proposed DCO: The Parties' Proposed DCO should also follow the format described

 above under "Amendments to the Docket Control Order ('DCO')."
        SIGNED this 3rd day of January, 2012.
           SIGNED this 3rd day of July, 2019.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   6
